--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 3, 2021 has been entered. 
Priority
This application is a CIP of 15/624,425 (US Patent 10,238,496) filed on 06/15/2017, and claims benefit in provisional application 62/431,076 filed on 12/07/2016.
Application 15/624,425 is a divisional of 14/509,719 (US Patent 9,763,788) filed on 10/08/2014. Application 14/509,719 is a CIP of 13/947,770 (US Patent 8,936,805) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013 and is a CIP of application 11/519,316 (US Patent 8,518,123) filed on 09/11/2006, which claims benefit in provisional application 60/715,841 filed on 09/09/2005 and provisional application 60/726,383 filed on 10/13/2005. Application 14/509,719 is a CIP of application 13/947,827 
The effective filing date of the present application is December 07, 2017 because the claims are not supported in applications to which priority is claimed. Application 15/624,425 does not provide support for a first medium, a second medium, a third medium, and a fourth medium as required by claim 39.
None of the priority applications provide support for one or more insoluble materials comprising copper.
Claim Status
Claims 39-42 and 47-51 are pending and examined. Claims 1-38 and 43-46 were cancelled. Claims 39, 49, and 51 were amended.
Withdrawn Claim Rejections -35 USC § 112(a) and (b)
Rejections of claims 49 and 51 are withdrawn because claim 49 was amended by deleting “(ether or ester urethanes)” and claim 51 was amended by deleting “/sulfate derivatives”.
Withdrawn Claim Rejections - 35 USC §103
Rejections of claims 39-42 and 47-51 over Jensen (US Patent 8,518,123 B2 Date of Patent August 27, 2013) and Heo et al. (Journal of Materials Chemistry B, published 2014, pages 1584-1593) are withdrawn because claim 39 was amended by deleting gold from the list of the one or more insoluble materials. The claim now requires the one or more insoluble materials to comprise copper, which is not obvious over Jensen, Heo, or combination thereof. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention/s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-42 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent 8,518,123 B2 Date of Patent August 27, 2013) and D’Agostino et al. (US 2012/0101593 A1 Published April 26, 2012).
The claims encompass a scaffold useable for tissue regeneration comprising a three-dimensional structure as described in the claims.
The teachings of Jensen are related to a layered porous structure for the repair of damaged tissue (Abstract). Jansen teaches a biocompatible implement for bone and tissue regeneration comprising a layered structure with alternating layers formed of a bioresorble polymer carrier and of a bone or tissue forming material applied to a major surface of the polymer carrier (Column 2 lines 48-67).
Regarding claim 39, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and drugs wherein the structure comprises interconnected channels and pores, where the implant has a shape and dimensions for positioning in a surgical site, with a 


The claimed product is described as a product by process. The scaffold in Jensen could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over Jensen modified by D’Agostino because it is structurally the same as the polymer matrix described by Jensen modified by D’Agostino. The matrix described in Jensen modified by D’Agostino is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed of polylactide (relevant to the first medium comprising one or more biocompatible and biodegradable polymers) and micro-scale or nano-scale particles comprising copper (relevant to the third medium comprising fillers of one or more insoluble materials having structures with dimensions between 1 nm to 5 mm). The one or more soluble materials of the second medium and an agent of the fourth medium are not required to be in final product, as shown by instant claim 39 which describes removing the second medium and the fourth medium from the composite. 
Regarding claim 40, the scaffold in Jensen is structurally identical to the claimed scaffold and it would have been capable of incorporating nanoparticles, cells, bioactive materials, growth factors, and/or tissue regeneration enhancing drugs therein.
Regarding claim 41, it would have been further obvious to have applied columns of polymers to the surface of the scaffold to provide rigidity to the scaffold and further coated the columns with hydroxyapatite nanoparticles, with a reasonable expectation of success because Jensen teaches applying polymer columns to the surface of the scaffold in order to 
Regarding claim 42, it would have been obvious to have formed the structure having a shape and size conforming to a shape and size of corresponding tissue that needs to be regenerated, with a reasonable expectation of success because Jensen teaches providing an implant structure with long-term dimensional stability and sized to conform to the size and shape of implant sites in the body (column 2 lines 26-28).
Regarding claim 47, Jensen teaches drying the polymer/drug solution under reduced pressure (column 6 lines 64-67), but does not teach pore sizes. It would have been obvious to have made the polymer matrix having a pore size in the micron range, with a reasonable expectation of success because Jensen teaches 10-300 micron pore size as a suitable range of the porous bone particle layer (column 7 lines 51-56). The claimed pores size range is obvious because it encompasses the prior art pore size ranges. Jensen does not teach the surface area per gram of scaffold, however the claimed range is obvious over Jensen because Jensen teaches a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in Jensen has the same properties as the claimed scaffold including the surface area per gram of scaffold. Furthermore, the present application was reviewed and there is no evidence that the claimed range of surface area per gram of scaffold is critical.
Claim 48 is a product by process claim. Porosity in Jensen’s scaffold could have been obtained through 3D printing processes absent evidence to the contrary.
Regarding claim 49, Jensen teaches polylactide.
Regarding claim 50, the one or more soluble materials is not required to be in the scaffold since it is described as being removed by the fourth medium. Claim 50 describes properties of 
Regarding claim 51, it would have been obvious to have included hydroxyapatite crystals into the polymer matrix, with a reasonable expectation of success because Jensen teaches forming the polymer matrix by mixing a polymer in a solution with a suitable solvent and other substances including hydroxyapatite crystals and antibiotics (column 6 lines 48-58). It would have been obvious to have selected hydroxyapatite crystals having a nano size or micron size, with a reasonable expectation of success Jensen teaches that nanoparticles and microparticles of hydroxyapatite are suitable for making the scaffold (column 7 lines 34-39).
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated May 5, 2021, the applicant traversed the rejections. 
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, all claimed limitations and motivation to modify and combine references are present in the cited prior art. 

3. The rejection has been modified to address “copper”. The rejection does not rely on the teachings of Heo. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617